Appeal from a decision of the Workers’ Compensation Board, filed July 18, 1989, which, inter alia, ruled that claimant sustained a compensable injury and awarded workers’ compensation benefits.
The testimony of claimant’s expert medical witness amply supports the conclusion that the neurological damage to claimant’s brain was a result of the head trauma he suffered as a consequence of his fall and the subsequent craniotomy performed on him. Although the expert medical witness for the employer’s workers’ compensation carrier testified to the contrary, it was within the province of the Workers’ Compensation Board to resolve the conflicts in the medical testimony, as well as to determine the weight, credibility and reasonableness to be given such testimony (see, Matter of Gaylord v Gaylord, Inc., 90 AD2d 609). Given the medical proof presented in this case, we are of the view that the Board’s finding of a causally related disability is supported by substantial evidence and must therefore be upheld (see, Matter of Curtis v Adirondack Trailways, 146 AD2d 900; Matter of Rosen v Rose Housewares, 34 AD2d 719).
Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Casey, Weiss, Crew III, and Harvey, JJ., concur.